PER CURIAM.
We affirm the sentence on case number 95-9146 in all respects. In case number 96-9946, however, we reverse and remand with directions that defendant be re-sentenced within the guidelines. The 16 year imprisonment imposed in that case is illegal because the sentence is well beyond the five year maximum allowed for a third degree felony under section 775.083, Florida Statutes (1995). See Cayson v. State, 638 So.2d 1061 (Fla. 4th DCA 1994) (a sentence in excess of the maximum allowed by law will not be enforced even with a plea agreement).
CASE NO. 95-9146 AFFIRMED; CASE NO. 96-9946 REVERSED.
WARNER, FARMER and PARIENTE, JJ., concur.